Citation Nr: 9924181	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  98-12 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for a back injury.

2. Entitlement to service connection for a head and shoulder 
injury.

3. Entitlement to service connection for headaches and 
seizures.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, and Spouse

ATTORNEY FOR THE BOARD

Ramon Lao, Associate Counsel


INTRODUCTION

The veteran's relevant period of active service while in an 
active duty for training status is from June 9, 1990 to June 
23, 1990.

A Service Department response in June 1979 indicates a period 
of active service in the United States Marine Corps from July 
1969 to July 1971.  A DD 214 shows a period active service in 
the United States Army from July 1972 to July 1975.  The 
record is not clear as to the accuracy of both dates.

This appeal arose from a March 1998 RO rating decision, which 
denied the veteran's claim of service connection for the 
disorders entitled above, including a back condition.  The 
Board of Veterans' Appeals (Board) observes that the entitled 
disorders are associated with a claimed injury during a 
period of active duty for training.  

An August 1994 RO rating decision denied the veteran's claim 
of service connection for a back injury.  The veteran was 
notified by correspondence dated August 26, 1991, but did not 
submit a notice of disagreement within one year of this 
decision.  Therefore, the August 1994 rating decision, based 
upon the evidence that was then of record, should have been 
deemed final.  However, neither the March 1998 RO rating 
decision nor the July 1998 statement of the case (SOC) 
addressed the finality of the August 1994 RO rating decision.
 





REMAND

The Board has reviewed the entire record on appeal and finds 
that additional development is warranted.   

The veteran initially submitted a claim in May 1993 for 
service connection for a back injury as the result of falling 
off the tailgate of a radio van while performing annual 
training in the National Guard during the latter part of his 
June 9, 1990 to June 23, 1990 training cycle.  The veteran 
reported that he signed in at the Fort Jackson "Womack" 
Army facility without receiving treatment until he went to a 
Dr. Hunt at the South Carolina Army National Guard clinic in 
May 1990.  The veteran's May 1993 VA Form 526 also includes a 
report of back treatment from Dr. Swartze, a physician at the 
Saint Frances Medical Center, Greenville, from May through 
September 1991.  The veteran then included a request that the 
RO obtain treatment records at the Greenville VA Outpatient 
Clinic and the VA Medical Center (VAMC), Columbia, South 
Carolina.

The veteran submitted a set of "Orders" from the South 
Carolina Army National Guard (ANG), which demonstrates that 
the veteran was directed to participate in annual training 
from June 9, 1990 to June 23, 1990.  A June 1990, Company 
"A", 151 Signal Battalion, "sick slip" indicates that the 
veteran suffered an injury, and that his right shoulder head 
and back should be checked.  A June 1990 statement submitted 
by Specialist 4 B.N.C. included her recollection of having 
witnessed the veteran fall on the tailgate of the "radar" 
truck on June 22, 1990. 

Thereafter, in response to the RO's request for the veteran's 
service records and service medical records, the Company 
"A", 151 Signal Battalion, South Carolina ANG submitted a 
letter, dated in November 1993, which reported the veteran's 
October 1992 discharge; and the transfer of his Personnel 
Records and Medical Records to Columbia, SC in 1992.  The ANG 
further reported that additional requests should be submitted 
to The Adjutant Generals Office, Columbia, SC.

The veteran's statement, received in January 1994, reported 
treatment for seizures.  The veteran indicated that a Dr. 
Edwards from the Greenville VAMC provided treatment in August 
1993; he was referred to the Columbia VAMC in August 1993 for 
a computed tomography (CT) scan and saw Dr. Verries 
(illegible); and that he was also seen by Dr. Steel at the 
same facility in November 1993.  

A February 1998 VAMC outpatient treatment record entry 
indicates that the veteran reported he had a head injury in 
1990 while in the National Guard, and has since had severe 
and uncontrolled seizures since then.  The record includes 
additional VAMC treatment records that demonstrated current 
diagnoses of seizures and headaches.

In April 1999, the veteran provided sworn testimony before 
the Board of Veterans' Appeals, during which time he provided 
specific information pertaining to VA treatment for his back, 
head and right should injury, and headaches and seizures.  
The veteran stated that, within two days of ending his annual 
training cycle, on or about June 25, 1990, he was driven to 
the Moncrieff Army Hospital, but did not receive treatment 
for his injured back until going to the VA Clinic in 
Greenville.  Board Transcript (BT.) at 9.  The veteran's 
spouse stated that Dr. Edwards, Dr. Crosby, Dr. Steele, and 
Dr. Truliano treated the veteran for headaches, shoulder and 
back pain.  BT. at 10-11, 18.  The veteran's spouse stated 
that the veteran developed seizures about a year or two after 
his injury, and that Dr. Edwards had referred the veteran to 
a neurologist at the VAMC in Columbia.  BT. at 11-12.  The 
veteran's representative stated the veteran and his spouse 
established that the veteran had received treatment on a 
continual basis since June 1990, and that the February 1998 
VA outpatient treatment record entry was noted by Dr. Edwards 
based on her actual knowledge of the veteran's treatment 
history.  BT. at 13-14.  The veteran's representative further 
stated that Dr. Edwards would be willing to provide a 
statement provided that records she generated during 1990 to 
1991 were obtained from the VAMC in Augusta, the location of 
the veteran's February or March 1998 treatment.  BT. 13-14.  
The veteran's spouse stated that the Columbia VAMC is now the 
Dorn VAMC, and that Dr. Steel and Dr. Truliano are 
neurologists, and that the veteran started receiving 
treatment during 1992 or 1993.  BT. at 19-20.  The veteran's 
spouse stated that the veteran has recently received 
treatment at the Augusta VAMC, beginning in 1998.  The 
veteran and his spouse stated that he received treatment at 
the Greenville VAMC and the VAMC in Charleston for a heart 
condition in 1991.  BT. 22.       

Having reviewed the entire record, the Board finds that 
additional evidence that has been identified, but not 
obtained, is capable of establishing a well-ground claim of 
service connection for the claimed disorders currently on 
appeal.  The Court has also held that the duty to assist 
includes the duty to obtain thorough contemporaneous VA 
examinations, including examinations by specialists when 
indicated and the duty to obtain pertinent records.  Counts 
v. Brown, 6 Vet. App. 473 (1994); Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Greene v. Derwinski, 1 Vet. App. 121 (1991); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).  

In view of the foregoing, it is the opinion of the Board that 
additional action is necessary before a final determination 
of this claim.  Accordingly, the case is REMANDED for the 
following action:

1.  The veteran and his representative 
are free to submit additional evidence or 
argument.

2.  The RO should make a specific attempt 
to obtain the veteran's Personnel Records 
and Medical Records from the Adjutant 
Generals Office, TAG-MP-PRET-18, ATTN: 
Mr. Franklin C. Coker, 1 National Guard 
Road, Columbia, SC 29201-4766.  The RO 
should follow-up on any changes 
associated with the location of the 
specified Adjutant Generals Office.  The 
RO should also attempt to secure records 
of treatment at the post hospital at Ft. 
Jackson, SC., for on or about June 25, 
1990.   

3.  The RO should make a specific attempt 
to obtain any additional outpatient and 
hospital records, and any clinical 
medical records under the veteran's 
identification number from the VAMC in 
Augusta, GA for 1990 to the present date; 
the VAMC in Columbia, SC, from 1990 to 
the present date, and the VAMC in 
Charleston, SC from 1991 to the present 
date; the VAMC in Greenville from 1990 to 
the present date; and any other VA 
facilities identified by the veteran, 
dating from June 1990 to the present.

4.  Following the completion of the 
above, the RO should assist the veteran 
in attempting to contact Dr. Edwards for 
the purpose of providing her with the 
additional VAMC records of treatment for 
her review and assessment of whether the 
veteran's current and prior complaints 
and diagnoses referable to back, head and 
right shoulder, headaches and seizures 
conditions, and/or disorders are related 
to the veteran's reported injury during 
the period of June 9, 1990 to June 23, 
1990.  

5.  Thereafter, after the allowance of a 
reasonable amount of time to complete the 
above, the RO should review opinions 
and/or statements provided by Dr. 
Edwards, if so provided, and review the 
entire claims folder, for the purpose of 
determining whether an additional VA 
examination by an appropriately qualified 
physician is warranted in order to 
determine the current level of the 
veteran's disorders on appeal as they 
relate to his reported 1990 injury.  

6.  Following completion of the above, 
the RO should initially determine whether 
the record contained new and material 
evidence to reopen the veteran's claim 
for service connection of a back injury 
since the August 1994 rating action.  
Additional RO adjudication and 
development pertaining to the veteran's 
claimed disorders currently on appeal 
should then be developed as appropriate. 

If the decision remains in any way adverse to the veteran, he 
and his representative should be furnished with a 
supplemental statement of the case (SSOC), and with a 
reasonable period of time within which to respond thereto.  
The SSOC should include the law and regulations for service 
connection and the bases for reopening a prior final and 
unappealed RO determination, if in order.  The case should 
thereafter be returned to the Board for further review, as 
appropriate.

By this action, the Board intimates no opinion; legal or 
factual, regarding the ultimate disposition warranted in this 
matter.  The purposes of this REMAND are to ensure compliance 
with due process considerations and to obtain additional 
evidence. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










